DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.

Election/Restrictions
Upon reconsideration, claim 15 is no longer withdrawn from consideration and will be examined. 

Status of Claims
The status of the claims as filed in the reply dated 8/24/2021 are as follows: 
Claim 12 and 16-17 are cancelled by the applicant;
Claims 18-22 are newly added;
Claims 1-11, 13-15, and 18-22 are pending and being examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“first loss adding portion” in claims 1 and 20.  The loss adding portion is interpreted as a structural member comprising a plurality of openings for restricting refrigerant flow and its equivalents (The specification outlines examples of the loss adding portions as either columns (Figure 6), plates with openings (Paragraph 53), tabular shield (Paragraph 53), or a mesh (Paragraph 54)).  
“second loss adding portion” in claims 1 and 20. The loss adding portion is interpreted as a structural member comprising a plurality of openings for restricting refrigerant flow and its equivalents (The specification outlines examples of the loss adding portions as either columns (Figure 6), plates with openings (Paragraph 53), tabular shield (Paragraph 53), or a mesh (Paragraph 54)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites the first and second loss adding portions are located between one of the openings and the cooling fin portion.  However, this limitation is already recited in claim 1 lines 11-16.  Therefore, claim 10 fails to further limit claim 1.
Claim 22 recites a first width is wider than a second width of the loss adding portions.  However, this limitation is already recited in claim 20 last three lines.  Therefore, claim 22 fails to further limit claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 27 recites “a second loss adding portion”.  It is unclear how this instance of “a second loss adding portion” relates to the previously recited “a second loss adding portion” of claim 1 line 14.  Are the two instances of “a second loss adding portion” referring to the same element or two distinct elements? Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “the second loss adding portion”.
Claim 11 lines 3-6 recites “pressure loss at the first loss adding portion corresponding to one of the two opening portions is larger than pressure loss at the first loss adding portion corresponding to another one of the two opening portions”.  It is unclear how the pressure loss can be different at the same location of the first loss adding portion.  Further, it is unclear how the first loss adding portion can be at the first opening and the second opening, since claim 1 recites that the first loss adding portion is only located near a first of the openings (see claim 1 lines 11-13).  Additionally, claim 11 sets forth the openings as “one of the two opening portions” 
Claim 18 recites “the first loss adding portion includes a first number of loss adding plates, the second loss adding portion includes a second number of loss adding plates, and the first number is larger than the second number”.  However, Claim 1 lines 25-29 already recites “the first loss adding portion includes a first number of at least two loss adding rows, a second loss adding portion includes a second number of at least one loss adding row, and the first number is larger than the second number”.  It is unclear how if the loss adding plates of claim 18 are related to the loss adding rows of claim 1, or if there are both loss adding rows and loss adding plates inside the cooling apparatus.  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  For examination purposes, the loss adding plates and the loss adding rows will be interpreted as referring to the same elements.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-11, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (WO2015/177909, as cited in the IDS) in view of Fuji (JP2017108078, as cited in the IDS).
Re Claim 1. Mitsubishi teaches a cooling apparatus (20) for a semiconductor module (6) including a semiconductor chip, the cooling apparatus comprising (Figures 1-9): 
a top plate (2) (Figures 1-9); 
a casing portion (1) that has a base plate (middle of 1) facing the top plate, and a refrigerant delivery portion (interior of 1) arranged between the top plate and the base plate, the casing portion being provided with two opening portions (1b, 1c) to function as an inlet port (1b) 
a cooling fin portion (5) that is arranged in the refrigerant delivery portion of the casing portion and between the two opening portions (Figures 1-9);
a first loss adding portion (4) that is arranged in the refrigerant delivery portion of the casing portion and between the cooling fin portion (5) and a first of the two opening portions (1b) (Figure 2; The diffusion member 4 will naturally create a pressure loss since it is an obstacle in the flow path; Figures 1-9); and 
the first loss adding portion generates a first pressure loss in the refrigerant passing therethrough (Figure 2; The diffusion member 4 will naturally create a pressure loss since it is an obstacle in the flow path; Figures 1-9);
the first loss adding portion includes a first number of at least two loss adding rows (Figures 5-9 illustrates two loss adding rows in the first loss adding portion).
Mitsubishi fails to explicitly teach a second loss adding portion that is arranged in the refrigerant delivery portion of the casing portion and between the cooling fin portion and a second of the two opening portions, wherein the second loss adding portion generates a second pressure loss in the refrigerant passing therethrough, and each of the first pressure loss and the second pressure loss that is generated when the refrigerant passes through the refrigerant delivery portion of the casing portion, from the first of the two opening portions to the second of the two opening portions the pressure loss is equal to or larger than 5 kPa; the second loss adding portion includes a second number of at least one loss adding row, and the first number is larger than the second number.

Therefore, in view of Fuji’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second loss adding portion to the cooling apparatus of Mitsubishi in order to create a more uniform temperature distribution through the cooling apparatus by creating flow resistance therethrough, wherein the flow resistance will cause the coolant to more evenly mix and disperse throughout the cooling apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a second loss adding portion to the cooling apparatus of Mitsubishi, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).
Mitsubishi as modified by Fuji teaches generating a pressure loss through loss addition portions (see above) but fails to specifically teach each of the first pressure loss and the second pressure loss that is generated when the refrigerant passes through the refrigerant delivery 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the diffusion members to obtain a pressure loss that is equal to or larger than 5 kPa in order to achieve a desired flow rate and flow distribution.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a pressure loss that is equal to or larger than 5 kPa, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, the variable is the diffusion members opening dimensions and spacing and the result is the pressure loss.  It would have been an obvious matter of design choice to modify the diffusion member to obtain a pressure loss that is equal to or larger than 5 kPa, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).  Additionally, the presence of process limitations on product claims (i.e. specific operating parameters to achieve a desired pressure loss), which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.

Re Claim 20. Mitsubishi teaches a cooling apparatus (20) for a semiconductor module (6) including a semiconductor chip, the cooling apparatus comprising (Figures 1-9): 
a top plate (2) (Figures 1-9); 
a casing portion (1) that has a base plate (middle of 1) facing the top plate, and a refrigerant delivery portion (interior of 1) arranged between the top plate and the base plate, the 
a cooling fin portion (5) that is arranged in the refrigerant delivery portion of the casing portion and between the two opening portions (Figures 1-9);
a first loss adding portion (4) that is arranged in the refrigerant delivery portion of the casing portion and between the cooling fin portion (5) and a first of the two opening portions (1b) (Figure 2; The diffusion member 4 will naturally create a pressure loss since it is an obstacle in the flow path; Figures 1-9); and 
the first loss adding portion generates a first pressure loss in the refrigerant passing therethrough (Figure 2; The diffusion member 4 will naturally create a pressure loss since it is an obstacle in the flow path; Figures 1-9);
the first loss adding portion has a first width (Figures 5-9 illustrates two loss adding rows in the first loss adding portion, thereby creating an extended width for the first loss adding portion).
Mitsubishi fails to explicitly teach a second loss adding portion that is arranged in the refrigerant delivery portion of the casing portion and between the cooling fin portion and a second of the two opening portions, wherein the second loss adding portion generates a second pressure loss in the refrigerant passing therethrough, and each of the first pressure loss and the second pressure loss that is generated when the refrigerant passes through the refrigerant delivery portion of the casing portion, from the first of the two opening portions to the second of the two opening portions the pressure loss is equal to or larger than 5 kPa; a first width in a fluid flow 
However, Fuji teaches a first loss adding portion (21a, 21b) between a first opening (13i) and the fins (18) and a second loss adding portion (23a, 23b) that is arranged in the refrigerant delivery portion of the casing portion and between the cooling fin portion (18) and a second (13j) of the two opening portions, wherein the second loss adding portion generates a second pressure loss in the refrigerant passing therethrough, and the second loss adding portion includes a second width in the fluid flow direction (23a, 23b is one loss adding row) (Figures 5-7; The straightening members 21a, 21b, 23a, 23b will naturally create a pressure loss since they are an obstacle in the flow path).  When Fuji is combined with Mitsubishi, the resulting combination would be the cooling apparatus would comprise the two loss adding rows in the first loss adding portion as taught by Mitsubishi and the second loss adding portion would have the one loss adding row as taught by Fuji.  Since the first loss adding portion comprises two rows compared to the single row of the second loss adding portion, the first loss adding portion would have a greater width in the flow direction than the width of the second loss adding portion.
Therefore, in view of Fuji’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second loss adding portion to the cooling apparatus of Mitsubishi in order to create a more uniform temperature distribution through the cooling apparatus by creating flow resistance therethrough, wherein the flow resistance will cause the coolant to more evenly mix and disperse throughout the cooling apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a second loss adding portion to the cooling apparatus of Mitsubishi, since it has been held that 
Mitsubishi as modified by Fuji teaches generating a pressure loss through loss addition portions (see above) but fails to specifically teach each of the first pressure loss and the second pressure loss that is generated when the refrigerant passes through the refrigerant delivery portion of the casing portion, from the first of the two opening portions to the second of the two opening portions the pressure loss is equal to or larger than 5 kPa.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the diffusion members to obtain a pressure loss that is equal to or larger than 5 kPa in order to achieve a desired flow rate and flow distribution.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a pressure loss that is equal to or larger than 5 kPa, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, the variable is the diffusion members opening dimensions and spacing and the result is the pressure loss.  It would have been an obvious matter of design choice to modify the diffusion member to obtain a pressure loss that is equal to or larger than 5 kPa, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).  Additionally, the presence of process limitations on product claims (i.e. specific operating parameters to achieve a desired pressure loss), which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.
	
Re Claim 2. Mitsubishi as modified by Fuji teach the first loss adding portion and the second loss addition portion are isolated from the cooling fin portion (Mitsubishi Figures 1-9; Diffusion member 4 is separate from fins 5 and are thus considered isolated; Fuji Figures 5-7). 
Re Claim 3. Mitsubishi as modified by Fuji teach a pressure loss in the refrigerant passing through the cooling fin portion is smaller than the first pressure loss in the refrigerant passing through the first loss adding portion (Mitsubishi Figures 1-9; The smaller openings of the diffusion member 4 will create a larger pressure loss than the uniform and smooth cooling fin portion; Fuji Figures 5-7).   Additionally, the presence of process limitations (i.e. operating parameters to achieve a pressure drop) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.
Re Claim 4. Mitsubishi as modified by Fuji teach when seen from above in a perpendicular direction to the top plate, an area of a region provided with the cooling fin portion is larger than an area of a region provided with the first loss adding portion (Mitsubishi Figures 1-9; Fins 5 are larger than diffusion member 4; Fuji Figures 5-7). 
Re Claim 5. Mitsubishi as modified by Fuji teach the casing portion has a plurality of sidewalls extending from the base plate toward the top plate, and when seen from above, the first loss adding portion extends from a first of the plurality of sidewalls to a second of the plurality of sidewalls opposite to the first sidewall (Mitsubishi Figures 1-9; Fuji Figures 5-7). 
Re Claim 6. Mitsubishi as modified by Fuji teach the first loss adding portion has a structure in which a plurality of openings through which the refrigerant passes are arranged discretely between the first sidewall and the second sidewall (Mitsubishi Figures 1-9; Fuji Figures 5-7). 
Re Claim 10. Mitsubishi as modified by Fuji teach the first loss adding portion and second loss adding portion are each provided between a respective one of the two opening portions and the cooling fin portion (Mitsubishi Figures 1-9; Fuji Figures 5-7). 
Re Claim 18 & 21. Mitsubishi as modified by Fuji teach the first loss adding portion includes a first number of loss adding plates (Mitsubishi illustrates two plates in the first loss adding portion), the second loss adding portion includes a second number of loss adding plates (Fuji illustrates a single plate in the second loss adding portion), and the first number (i.e. 2) is larger than the second number (i.e. 1) (Mitsubishi Figures 1-9; Fuji Figures 5-7).  
Re Claim 19 & 22. Mitsubishi as modified by Fuji teach a first width in a fluid flow direction of the first loss adding portion is wider than a second width in the fluid flow direction of the second loss adding portion (Mitsubishi Figures 1-9; Fuji Figures 5-7; Since the first loss adding portion comprises two rows compared to the single row of the second loss adding portion, the first loss adding portion would have a greater width in the flow direction than the width of the second loss adding portion).  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (WO2015/177909, as cited in the IDS) in view of Fuji (JP2017108078, as cited in the IDS) in view of Flamant (US2016/0210391A1).
Re Claim 7-9. Mitsubishi teaches the loss adding portion (Figures 1-9) but fails to specifically teach the plurality of openings of the first loss adding portion are arranged at equal intervals, the individual opening areas of the plurality of openings of the first loss adding portion are equal, and the cooling fin portion is provided with the refrigerant flow passage through which the refrigerant passes, and when seen from above, a width of the plurality of openings of the first 
However, Flamant teaches the openings (O1-O9) of the loss adding portion (2) are arranged at equal intervals, the opening areas of the individual openings of the loss adding portion are equal, and the cooling fin portion (13, 3) is provided with the refrigerant flow passage (13) through which the refrigerant passes, and when seen from above, a width of the openings of the loss adding portion is smaller than a width of the refrigerant flow passage of the cooling fin portion (Figure 2; Paragraphs 5, 27, 71-74). 
Therefore, in view of Flamant’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a loss addition portion comprising equally spaced and sized openings in order to optimize the fluid distribution to the cooling fin portion and to provide better uniformity in the distribution of the fluid downstream of the loss adding portion (Flamant Paragraphs 5-27).  It would have been an obvious matter of design choice to form the loss adding portion with equal size and spacing, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (WO2015/177909, as cited in the IDS) in view of Fuji (JP2017108078, as cited in the IDS, hereinafter Fuji ‘078) in further view of Sato (US 2015/0181756A1).
Re Claim 11. Mitsubishi as modified by Fuji teach the two opening portions have opening areas (Mitsubishi Figures 1-9), and pressure loss at the first loss adding portion corresponding to one of the two opening portions is larger than pressure loss at the first loss 
Mitsubishi fails to teach the two opening portions have different opening areas.
However, Sato teaches it is known to adjust the inlet and outlet openings of a case to be different opening areas to regulate the pressure of the cooling apparatus and ensure proper flow of coolant through the device (Paragraphs 129-134; Figures 16-22 illustrates pipe 309 has a larger cross-sectional area than pipe 314 at the heatsink 307).
Therefore, in view of Sato’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the opening areas of the case of Mitsubishi in order to better regulate the pressure through the cooling apparatus and to ensure proper coolant flow through the device (Sato Paragraphs 129-134).  Additionally, the presence of process limitations (i.e. operating parameters to achieve a pressure drop) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.    It would have been an obvious matter of design choice to make the opening portions have different opening areas, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).

Re Claim 15. Mitsubishi as modified by Fuji teach the two opening portions have opening areas and the second pressure loss is smaller than the first pressure loss (Mitsubishi 
Mitsubishi fails to teach the first of the two opening portions is larger than the second of the two opening portions.
However, Sato teaches it is known to adjust the inlet and outlet openings of a case to be different opening areas to regulate the pressure of the cooling apparatus and ensure proper flow of coolant through the device (Paragraphs 129-134; Figures 16-22 illustrates pipe 309 has a larger cross-sectional area than pipe 314 at the heatsink 307).
Therefore, in view of Sato’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the opening areas of the case of Mitsubishi in order to better regulate the pressure through the cooling apparatus and to ensure proper coolant flow through the device (Sato Paragraphs 129-134).  Additionally, the presence of process limitations (i.e. operating parameters to achieve a pressure drop) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.    It would have been an obvious matter of design choice to make the opening portions have different opening areas, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (WO2015/177909, as cited in the IDS) in view of Fuji (JP2017108078, as cited in the IDS, hereinafter Fuji ‘078) in view of Fuji (JP2011/134979, as cited in the IDS, hereinafter Fuji ‘979).
Re Claim 13. Mitsubishi as modified teaches the cooling apparatus according to claim 1 (see rejection above) comprising an electronic power module (6) below the cooling apparatus (20) (Figure 1-9).  Mitsubishi fails to specifically teach the electronic power module is a semiconductor module; and a semiconductor device arranged above the cooling apparatus. 
However, Fuji ‘979 teaches a semiconductor module comprising a semiconductor device (10) arranged above a cooling apparatus (20) (Figure 1-6).
Therefore, in view of Fuji 979’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the electronic module of Mitsubishi be a semiconductor module since semiconductor modules are well-known and established to generate heat and require cooling.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the semiconductor module above the cooling apparatus, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).
Re Claim 14. Mitsubishi as modified by Fuji ‘979 teach the semiconductor module according to claim 13 (see rejection above).  With regards to the vehicle limitation, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). In this instance, the recitation of “A vehicle comprising the semiconductor module according to claim 13” does not impart any structural limitations onto the semiconductor module other than a generic recitation 

Assuming, arguendo, that the vehicle limitation of Claim 14 is more than intended use, Claim 14 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (WO2015/177909, as cited in the IDS) in view of Fuji (JP2017108078, as cited in the IDS, hereinafter Fuji ‘078) in view of Fuji (JP2011/134979, as cited in the IDS, hereinafter Fuji ‘979) and in further view of Sato (US 2015/0181756A1).
Mitsubishi as modified teach the semiconductor module according to claim 13 (see rejection above) but is silent in regards to use in a vehicle.  However, Sato teaches a vehicle (1) comprising a semiconductor module (4) and associated cooling apparatus (5) (Figures 1-11; Paragraphs 2, 67-70, 101-103).
Therefore, in view of Sato’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the semiconductor cooling apparatus of Mitsubishi and Fuji in a vehicle in order to provide optimal cooling for vehicle semiconductor modules that are known to generate heat.  

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive.
Applicant argues on page 12 of the reply that Mitsubishi fails to teach “loss adding portions of different numbers of rows as between both ends of the cooling fin portion”.  In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Mitsubishi teaches having two loss adding rows at the first loss adding portion (see Figures 1-9).  Fuji further teaches it is known to have loss adding portions at the inlet and outlet of a cooling apparatus (see Figures 5-7).  When Fuji is combined with Mitsubishi, the resulting combination would be the cooling apparatus would comprise the two loss adding rows in the first loss adding portion as taught by Mitsubishi and the second loss adding portion would have the one loss adding row as taught by Fuji, wherein the first number would be larger than the second number.  Therefore, the applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAVIS RUBY/Primary Examiner, Art Unit 3763